Exhibit 10.2


EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) dated as of January 11th 2018
(“Effective Date”) is entered by and between Opiant Pharmaceuticals, Inc., a
Delaware corporation (“Company”), and David O'Toole (“Executive”) (Company and
Executive, each a “Party”, and together the “Parties”). In consideration of the
mutual covenants and benefits set forth below, the Parties agree as follows:


1.    Term. This Agreement shall be effective from the Effective Date until
terminated pursuant to Section 4.
1.    Employment.
(a)    Title and Responsibilities. The Company offers employment to the
Executive and the Executive accepts employment with the Company under the terms
and conditions set forth in this Agreement. Executive currently is the Company’s
Chief Financial Officer, and Executive will continue as the Chief Financial
Officer on and after the Effective Date, reporting to the Company’s Chief
Executive Officer (“CEO”). Executive will perform such duties and carry out such
responsibilities as reasonably may be determined from time to time by the CEO,
consistent with the duties and responsibilities customarily performed by chief
financial officers of publicly-traded corporations (“Comparable Companies”) in
similar businesses to the Company’s business and that are in the same peer group
as reasonably determined by the Company board of directors (“Board”). The
Company may add to or modify the Executive’s duties and responsibilities at any
time subject to (unless approved by Executive in writing in Executive’s sole and
absolute discretion): (i) Executive shall continue as the Chief Financial
Officer of the Company without diminution in title, position, responsibility or
authority compared to Executive’s title, position, responsibility or authority
as of the Effective Date; and (ii) Executive’s principal place of employment
with the Company shall be within thirty (30) miles of Santa Monica, CA.
Executive agrees to abide by the Company’s rules, regulations, instructions,
personnel practices and policies, all of which may be amended or adopted
(subject to the foregoing provisions of this Section 2(a)) at any time in the
Company’s sole discretion; however, Executive shall be given reasonable notice
of any change in, modification of, or addition to Executive’s duties or
responsibilities, and shall have access to all rules, regulations, instructions,
personnel practices and policies.
(b)    Full Time and Attention. While employed by the Company, the Executive
will devote his full time and attention to the business of the Company and will
not, without written permission from the CEO, engage in any consulting work or
any trade or business for the Executive’s own account, or for or on behalf of
any other person, firm or corporation, that competes, conflicts or interferes
with the performance of the Executive’s duties and responsibilities to the
Company in any way, provided that the Executive may, with the CEO’s approval,
serve on civic or charitable boards or committees as long as doing so does not
in any way materially interfere with the performance of the Executive’s duties
or responsibilities to the Company.
(c)    Obligations and Representations. The Executive will at all times abide by
all covenants, agreements and other obligations he may owe to former employers,
including, without


 

--------------------------------------------------------------------------------





limitation, any non-competition, non-solicitation or confidentiality agreements
(collectively, “Existing Covenants”). The Executive will not use or otherwise
access, without authorization, any information or material that is protected by
any Existing Covenant, nor will the Executive need to do so. The Executive
represents and warrants that (i) he has provided the Company with copies of all
Existing Covenants; and (ii) he has not removed any property or files without
authorization from any prior employer and he is not in unauthorized possession
of any property or files belonging to any employer.
2.    Compensation and Benefits.
(a)    Base Salary. In consideration of the Executive’s services to the Company
and the Executive’s covenants under this Agreement, the Company will pay the
Executive an annual base salary of Three Hundred Sixty Thousand Dollars
($360,000.00; “Base Salary”), payable in accordance with the Company’s normal
payroll schedule, less all required and authorized deductions and withholdings.
Executive’s Base Salary shall be subject to review by the CEO in consultation
with the Compensation Committee of the Board on an annual basis beginning with
respect to the second year of the Initial Term, provided that under no
circumstances shall Executive’s Base Salary be reduced except by an amount not
to exceed ten percent (10.00%).
(b)    Annual Incentive Plan Bonus. The Executive will be eligible to earn an
annual target cash bonus up to forty percent (40.00%) of his Base Salary
(“Bonus”), subject to the discretion of the Compensation Committee.
(c)    Long Term Incentive Plan. The Company reserves the right to grant and/or
award stock options, restricted stock, restricted stock units or other long-term
equity awards under the Opiant Pharmaceuticals, Inc. 2017 Long-Term Incentive
Plan (“2017 Plan”) or such other Equity Incentive Plan(s) as may be implemented
by the Board from time to time, and consistent with the awards to chief
executive officers of Comparable Companies.  The terms and conditions of the
options, restricted stock or other form of long term incentive shall be set
forth in an Agreement at the time of the grant or award and, such grant or award
shall be made in accordance with the 2017 Plan and its terms and conditions as
they may exist at the time of Executive’s exercise, sale or other disposition of
any part of the grant or award.
(d)    Indemnification. In the event that the Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), other than any
Proceeding initiated by the Executive or the Company related to any contest or
dispute between the Executive and the Company or any of its affiliates with
respect to this Agreement or the Executive’s employment hereunder, by reason of
the Executive’s act or omission while serving as a director or officer of the
Company or any affiliate of the Company, or in connection with Executive’s
employment with the Company or any affiliate of the Company, the Company shall
indemnify, defend and hold harmless the Executive to the maximum extent
permitted under applicable law and the Company’s bylaws from and against any
liabilities, costs, claims and expenses, including all costs and expenses
incurred in defense of any Proceeding (including attorneys’ fees); provided that
said act or omission was made in good faith (and in a manner he reasonably
believed to be in, or not opposed to, the best interest of the corporation) and
did not constitute gross negligence, fraud, willful misconduct, or breach of
fiduciary


2    

--------------------------------------------------------------------------------





duty and, in the case of a criminal Proceeding, he had no reasonable cause to
believe the act or omission was unlawful.
(e)    Benefits. The Executive will be eligible to participate in the employee
benefit plans generally available to the Company’s executives including, without
limitation, medical, dental, vision, disability, life insurance, 401k plan and
membership fees for professional organizations, subject to the terms of each
respective plan, as amended (collectively, the “Benefits”).
(f)    Vacation. The Executive will be entitled to (i) twenty (20) business days
of vacation per year, in accordance with any Company policies governing employee
vacations, and (ii) all United States holidays.
3.    Termination.
(a)    Termination for Any Reason. Either the Company or the Executive may
terminate the Executive’s employment at any time for any reason. Unless
otherwise specifically provided in this Agreement, the Executive will not be
entitled to any compensation or benefits of any type following the effective
date of termination, other than payment of accrued Base Salary, reimbursement of
any expenses incurred by Executive that are eligible for reimbursement pursuant
to any Company policy, and any right to continued benefits required by law or
benefit payments required under the terms of Company benefit plans subject to
the Employee Retirement and Income Security Act of 1974, as amended
(collectively, the “Accrued Amounts”).
(b)    Termination by Company for Cause. The Company may terminate the
Executive’s employment for Cause (defined below) at any time, effective
immediately upon the Company delivering written notice of the termination for
Cause to the Executive, in which case the Company will owe the Executive nothing
more than the Accrued Amounts. “Cause” shall be defined as: (A) any willful
failure by the Executive to perform his duties or responsibilities under this
Agreement or to comply with any valid and legal directives of the Board; (B) any
act of fraud, embezzlement, theft or misappropriation of the funds of the
Company by the Executive, or the Executive’s admission to or conviction of a
felony or any crime involving moral turpitude, fraud, embezzlement, theft or
misrepresentation; (C) the Executive’s engagement in illegal conduct or
misconduct that is materially injurious to the Company; (D) the Executive's
breach of any material obligation under this Agreement or any other written
agreement between the Executive and the Company, including any breach of any
covenant contained in Section 5; or (E) a material violation of a rule, policy,
regulation or guideline imposed by the Company or a regulatory or
self-regulatory body having jurisdiction over the Company. With respect to
subsections (A), (D) and (E) of this paragraph, Company shall give Executive
written notice of any alleged breach or violation of these subsections and
afford the Executive thirty (30) days in which to remedy the condition.
(c)    Termination upon Death or Disability. The Executive’s employment shall
terminate automatically upon his death, the Company may terminate the
Executive's employment on account of the Executive’s Disability, and the Company
shall in each case owe the Executive the Accrued Amounts plus any earned but
unpaid Bonus. “Disability” shall mean the Executive’s entitlement to receive
long-term disability benefits under the Company’s long-term disability plan, or
in the absence of any such plan, under applicable Social Security regulations,
to the extent not


3    

--------------------------------------------------------------------------------





inconsistent with applicable law. In the event of any dispute under this
paragraph, the Executive will submit to a physical examination by a licensed
physician mutually satisfactory to the Company and the Executive, the cost of
such examination to be incurred by the Company, and the physician shall make a
final determination whether the Executive is capable of performing his job
duties.


(d)    Termination: By Company Without Cause; By Executive for Good Reason. If
the Company terminates the Executive’s employment without Cause and in the
absence of any Disability, or Executive terminates employment for Good Reason,
then in addition to the Accrued Amounts, the Executive will receive (“Severance
Compensation”):
(i)    continued payments of the Base Salary then in effect, less ordinary tax
and payroll withholdings and deductions, for twelve (12) months, payable
according to the Company’s ordinary payroll schedule, commencing on the first
regularly scheduled Company payroll date following the date upon which the
Executive has executed an irrevocable release, the form of which is attached
here to as Exhibit III (“Release Agreement”); and
(ii)    a lump-sum cash payment equal to one hundred percent (100.00%) of the
Executive’s Base Salary then in effect, less ordinary tax and payroll
withholdings and deductions provided in subsection (iii) immediately below,
payable on the first regularly scheduled Company payroll date following the date
upon which the Executive has executed the Release Agreement; and
(iii)     provided the Executive executes the Release Agreement, and provided
that the Executive completes the COBRA enrollment process which will be provided
to the Executive separately, the medical coverage and dental coverage in which
the Executive (and Executive’s family members) participates on the termination
date will continue for twelve (12) months following termination (“COBRA Period”)
in the same manner and to the same extent as applies to similarly-situated
active employees. During the COBRA Period, the Company will continue to pay the
same portion of the cost of the coverage as it does for all similarly-situated
active employees, and the Executive’s share of the cost of coverage will be
deducted from the Severance Compensation. The Executive will be permitted or
required to change his group health insurance elections during open enrollment
and to the extent permitted by the terms of the group health insurance plans and
applicable law. Shortly following the termination date, the Executive will be
mailed at his home address an official COBRA notification with an application
that he must complete to be eligible for continuation of coverage. The
Executive’s coverage during the Severance Period will run concurrently with and
be in lieu of any coverage required under COBRA. Following the COBRA Period, the
Executive and his beneficiaries may continue group health insurance coverage for
the remainder of the statutory COBRA term under applicable law. The Executive
must pay the full cost of coverage following the COBRA Period. The monthly
premium and the insurance carrier may be changed. If that occurs, the Executive
will be so notified at his address of record. If the Executive fails to return
the required COBRA notice, the medical benefits described in this agreement
cannot be provided under applicable federal regulations; and
(e)    Change in Control.
(i)    Change in Control Benefits. If at any time within two (2) years after a
Change in Control (defined below) occurs, the Executive is terminated without
Cause and in the


4    

--------------------------------------------------------------------------------





absence of a Disability or the Executive resigns for Good Reason (defined
below), then the Company shall not pay any of the benefits provided under
subsection (d) immediately above, but rather shall provide the following
benefits to the Executive:
(A) an amount equal to the sum of: (1) one hundred percent (100.00%) of the Base
Salary then in effect; and (2) with respect to the Bonus, one percent (100.00%)
of the Base Salary then in effect; payable in equal installments over
twenty-four (24) months, less ordinary tax and payroll withholdings, commencing
on the first regularly scheduled Company payroll date following the date upon
which the Executive has executed a Release Agreement;
(B) for twelve (12) months following the Executive’s termination date, all of
the following benefits:
(1) the same benefit provided under Section 4(d)(iii).
(2) monthly payments, less taxes and withholdings, equal to the Company’s cost
of providing medical and dental insurance coverage to similarly-situated active
employees;
(C) full vesting of all stock options, other equity-based awards and shares of
the Company’s stock granted or awarded to the Executive pursuant to any Company
compensation or benefit plan or arrangement that have not yet vested, effective
upon the Executive’s execution of a Release Agreement.
(ii) Definitions.
“Change in Control” has the meaning set forth in the 2017 Plan.
(A)     “Good Reason” means the occurrence of any of the following without the
Executive’s consent: (1) any diminution in the Base Salary (other than as
provided in paragraph 3(a) or diminution in salaries applied across all
executive management equally based upon percentage of such reduction); or (2) a
reduction in Executive’s title, position, responsibility or authority relative
to Executive’s title, position, responsibility or authority in effect
immediately prior to such reduction; provided that a termination shall only be
for Good Reason if: (1) within forty-five (45) calendar days of the initial
existence of Good Reason, Executive provides written notice of Good Reason to
the Board; (2) the Company does not remedy said Good Reason within thirty (30)
calendar days of its receipt of such notice; and (3) Executive terminates
employment within sixty (60) calendar days after the expiration of such
thirty-(30) day remedy period.
(B)    “Payment” means: (1) any amount due or paid to the Executive under this
Agreement; (2) any amount that is due or paid to the Executive under any plan,
program or arrangement of the Company and any of its subsidiaries, and (3) any
amount or benefit that is due or payable to the Executive under this Agreement
or under any plan, program or arrangement of the Company and any of its
subsidiaries not otherwise covered under clause (1) or (2) hereof which must
reasonably be taken into account under section 280G of the Code (defined below)
and its regulations in determining the amount of the “parachute payments”
received by the Executive, including, without limitation, any amounts which must
be taken into account under the Code and its regulations as a result of (I) the
acceleration of the vesting of any option, restricted stock or other


5    

--------------------------------------------------------------------------------





equity award granted under any equity plan of the Company or otherwise, (II) the
acceleration of the time at which any payment or benefit is receivable by the
Executive or (III) any contingent severance or other amounts that are payable to
the Executive.
(ii)    Excise Tax Limitation
(A)    Limitation. Notwithstanding any other provisions of this Agreement to the
contrary, in the event that any Payments received or to be received by the
Executive in connection with the Executive’s employment with the Company (or
termination thereof) under this Agreement or otherwise would subject the
Executive to the excise tax (plus any related interest and penalties) imposed
under section 4999 of the Internal Revenue Code of 1986 (“Code”), as amended
(“Excise Tax”), and if the net after-tax amount (taking into account all
applicable taxes payable by the Executive, including any Excise Tax) that the
Executive would receive with respect to such payments or benefits does not
exceed the net after-tax amount the Executive would receive if the amount of
such payment and benefits were reduced to the maximum amount which could
otherwise be payable to the Executive without the imposition of the Excise Tax,
then, to the extent necessary to eliminate the imposition of the Excise Tax, (1)
such cash Payments shall first be reduced (if necessary, to zero), then (2) all
non-cash Payments (other than those relating to equity and incentive plans)
shall next be reduced (if necessary, to zero), and finally (3) all other
non-cash Payments relating to equity and incentive plans shall be reduced.
(B)    Determination of Application of the Limitation. Subject to the provisions
of Section 4(e)(iii)(C), all determinations required under this Section
4(e)(iii) shall be made by the accounting firm that was the Company’s
independent auditors immediately prior to the Change in Control (or, in default
thereof, an accounting firm mutually agreed upon by the Company and the
Executive) (“Accounting Firm”), which shall provide detailed supporting
calculations both to the Executive and the Company within fifteen days of the
Change in Control, the termination of employment, or any other date reasonably
requested by the Executive or the Company on which a determination under this
Section 4 is necessary or advisable. If the Accounting Firm determines that no
Excise Tax is payable by the Executive, the Company shall cause the Accounting
Firm to provide the Executive with an opinion that the Accounting Firm has
substantial authority under the Code or its regulations not to report an Excise
Tax on the Executive’s federal income tax return. Any determination by the
Accounting Firm shall be binding upon the Executive and the Company.
(C)    Procedures. The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would result in
Payments that would be less on an after-tax basis than had those payments been
limited under Section 4(e)(iii)(A). Such notice shall be given as soon as
practicable after the Executive knows of such claim and shall apprise the
Company of the nature of the claim and the date on which the claim is requested
to be paid. The Executive agrees not to pay the claim until the expiration of
the thirty-day period following the date on which the Executive notifies the
Company, or such shorter period ending on the date the taxes with respect to
such claim are due (“Notice Period”). If the Company notifies the Executive in
writing prior to the expiration of the Notice Period that it desires to contest
the claim, the Executive shall: (1) give the Company any information reasonably
requested by the Company


6    

--------------------------------------------------------------------------------





relating to the claim; (2) take such action in connection with the claim as the
Company may reasonably request, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company and reasonably acceptable to the Executive; (3) cooperate with the
Company in good faith in contesting the claim; and (4) permit the Company to
participate in any proceedings relating to the claim. Company shall pay all
reasonable fees, costs and expenses incurred by Executive in contesting a claim,
including, but not limited to, reasonable attorney’s fees, filing fees, and
expert fees. The Executive shall permit the Company to control all proceedings
related to the claim and, at its option, permit the Company to pursue or forgo
any and all administrative appeals, proceedings, hearings, and conferences with
the taxing authority in respect of such claim.
(f)    Limitations on All Termination Benefits. All benefits in this Section 4
except the Accrued Amounts are contingent upon the Executive’s execution of an
irrevocable Release Agreement. If the period during which the Executive may
consider and revoke the Release Agreement under any provision of this Agreement
could extend beyond the tax year that includes the date of termination of the
Executive’s employment, the benefits upon which the Release Agreement are
contingent will be paid in the later year. If at any time the Executive has
breached Section 5 of this Agreement, the Company may cease paying the benefits
of this Section 4 (other than the Accrued Amounts) and recover from the
Executive all such payments previously made except the first payment made, which
the Executive acknowledges is sufficient consideration for the Release
Agreement. The benefits under this Section 4 shall replace any other severance
obligation owed the Executive under any other policy, plan or practice.
4.    Restrictive Covenants.


(a)    Covenant not to Disclose.


(i)    During and after the Executive’s employment with the Company, the
Executive will not use, disclose, or reveal to any third party any Confidential
Information (defined below) except when acting in good faith within the scope of
the Executive’s duties, with prior written authorization from the Board, or in
exercising a legal right to communicate with a government agency. Nothing in
this Section shall be deemed to limit the Executive’s non-disclosure obligations
under any applicable rule, statute, regulation or other Company policy.
(ii)    As used in this Agreement, the term “Confidential Information” means all
information belonging to, or otherwise relating to the business of the Company,
which is not generally known, regardless of the manner in which it is stored or
conveyed to the Executive. Confidential Information includes the Company’s trade
secrets, formulae and processes, as well as other proprietary knowledge,
information, know-how and non-public intellectual property rights. Confidential
Information also includes the Company’s product specifications, ideas,
conceptions and compilations of data, whether or not patentable or copyrightable
and whether or not conceived, originated, discovered or developed in whole or in
part by the Executive. For example, Confidential Information includes, without
limitation, information concerning the Company’s software and code, algorithms,
business plans, operations, products, financial and business strategies,
marketing, sales, inventions, designs, costs, legal strategies, finances,
employees, current and prospective customers,


7    

--------------------------------------------------------------------------------





licensees or licensors; information received from third parties (such as
consultants, co-venturers, etc.) under confidential conditions; and other
valuable financial, commercial, business, technical or marketing information
concerning the Company or any of the products or services made, developed or
sold by the Company. Confidential Information does not include information that:
(A) was generally known to the relevant public or industry at the time of
disclosure; (B) was lawfully received by the Executive from a third party; (C)
was known to the Executive prior to receipt from the Company; or (D) was
independently developed by the Executive or independent third parties, provided
that, in each case, such exceptions apply only if such public knowledge or
possession by an independent third party was without breach by the Executive or
any third party of any obligation of confidentiality or non-use, including but
not limited to the obligations and restrictions set forth in this Agreement.
(iii)    Upon termination of the Executive’s employment with the Company for any
reason, the Executive will, within three (3) days, return all Company property,
including without limitation any documents, physical and electronic files,
customer lists, notes, records, technical reports, procedures or specifications,
market research reports, correspondence, plans, research, notebooks, drawings,
employee lists, and the Executive shall retain no copies thereof.


(b)    Covenants not to Solicit or Hire.


(i)    During employment with the Company and for a period of twelve (12) months
following the termination of his employment for any reason, the Executive shall
not, for the purpose of providing products or services that are in competition
with the products or services of the Company, directly or indirectly contact,
solicit or accept business from any of the Company’s current or prospective
customers or end users with whom the Executive had direct contact with or
solicited on behalf of the Company in the twelve (12) months prior to the
Executive’s termination.
(ii)    During employment with the Company and for a period of twelve (12)
months following the termination of his employment for any reason, the Executive
shall not directly or indirectly contact, solicit, recruit or hire any employee
or contractor of the Company with whom the Executive worked or had contact for
the purpose of causing, inviting or encouraging any such employee or contractor
to alter or terminate his or her employment or business relationship with the
Company.
(iii)    The term “solicit” means: (A) to make any comments or engage in any
conduct that would influence a decision to continue doing business with the
Company, regardless of how contact is initiated; or (B) to make any comments or
engage in any conduct that would influence a decision to continue an employment
or contracting relationship with the Company or accept employment with another
company, regardless of how contact is initiated.
(c)    Covenants not to Compete. During employment with the Company:
(i)    the Executive will not directly or indirectly, within the Restricted Area
(defined below), own, operate, control or participate in the ownership,
operation or control of any business enterprise (including, without limitation,
any corporation, partnership, proprietorship or other venture) engaged in the
Restricted Business (defined below), provided that nothing in this


8    

--------------------------------------------------------------------------------





Section shall prevent the Executive from purchasing or owning, directly or
beneficially, as a passive investment, less than five percent (5%) of any class
of the publicly traded securities of any corporation; and


(ii)    the Executive will not, within the Restricted Area, set up, carry on, be
employed in, provide services to, be associated with, or be engaged or
interested in, whether as director, employee, independent contractor, principal,
shareholder, partner or other owner, agent or otherwise, any business which is
or is intended or about to be engaged in the Restricted Business if such
employment or engagement will require the Executive to perform duties similar to
those he performed for the Company or might cause the Executive to deliberately
or inadvertently use or disclose Confidential Information.
(iii)    The term “Restricted Area” means the United States of America and any
other country in which the Executive performs services or holds management
responsibility for the Company.
(iv)    The term “Restricted Business” means any type of business conducted by
the Company or any of its subsidiaries or affiliates during the term of this
Agreement and in which the Executive has been actively involved.


(a)    Acknowledgements. The Executive acknowledges that: (i) the covenants of
this Section 5 are supported by sufficient consideration, including new
employment with the Company, access to the Company’s Legitimate Business
Interests (defined below), and the equity awards, relocation reimbursement,
indemnity and other benefits provided under Section 3; (ii) the Company has
invested substantial resources into the development, protection and retention of
its Confidential Information, employees, customers, goodwill and business
(collectively, “Legitimate Business Interests”); (iii) the Legitimate Business
Interests have significant intrinsic value and are not readily achieved or
duplicated; (iv) the Executive will gain access to and familiarity with the
Legitimate Business Interests; (iv) the Company operates and markets its
business in countries all around the world, and the Executive will be directly
responsible for that business in each of those countries and in every state of
the United States; and (v) the covenants of this Section are therefore
reasonable and necessary to protect the Legitimate Business Interests.


(b)    Subsequent Employment Protocol. The Executive agrees, for a period of
twelve (12) months after employment with the Company ends, to inform the
Company, prior to commencing new employment, of the name, address and telephone
number of each subsequent employer with which the Executive accepts employment.


(c)    Remedies for Breach. In the event of the Executive’s actual or threatened
breach of the provisions of this Agreement, the Company, in addition to all
other rights, shall be entitled to a temporary and permanent injunction from a
court restraining Executive from breaching this Agreement.
(d)    Extension of Time. The period of time during which the Executive is
subject to the Agreement shall be extended for that amount of time during which
the Executive is in breach of the Agreement.


9    

--------------------------------------------------------------------------------





5.    Rights in Developments.
(a)    The Executive acknowledges and agrees that all Inventions (defined below)
which the Executive makes, conceives, reduces to practice or develops (in whole
or in part, either alone or jointly with others) during the Executive’s
employment shall be the sole and exclusive property of the Company. Unless the
Company decides otherwise, the Company shall be the sole owner of all rights in
connection therewith. All patented, patent-pending and copyright-protected
Inventions are and at all times shall remain “work made for hire.” The Executive
hereby assigns to the Company any and all of the Executive’s rights to any
Inventions, absolutely and forever, throughout the world and for the full term
of each and every such right, including renewal or extension of any such term,
provided that this Agreement does not apply to an Invention for which no
equipment, supplies, facility or trade secret information of the Company was
used and which was developed entirely on the Executive’s own time, unless (i)
the Invention relates directly to the Restricted Business; or (ii) the Invention
results from any work performed by the Executive for the Company.
The term “Inventions” means any works of authorship, discoveries, formulae,
processes, improvements, inventions, designs, drawings, specifications, notes,
graphics, source and other code, trade secrets, technologies, algorithms,
computer programs, audio, video or other files or content, ideas, designs,
processes, techniques, know-how and data, whether or not patentable or
copyrightable, made, conceived, reduced to practice or developed by the
Executive, either alone or jointly with others, during the Executive’s
employment
(b)    The Executive agrees to perform all acts reasonably deemed necessary or
desirable by the Company to permit and assist the Company, at the Company’s
expense, in evidencing, perfecting, obtaining, maintaining, defending and
enforcing the Company’s rights and/or the Executive’s assignment with respect to
such Inventions in any and all countries. Such acts may include, without
limitation, execution of documents and assistance or cooperation in legal
proceedings. If Executive is no longer employed by the Company, then Executive
shall be entitled to reimbursement for all costs and expenses associated with
assisting the Company, and shall be compensated at an hourly rate of three
hundred dollars ($300.00) per hour for all time spent in assisting the Company
under this subsection, with the hourly rate increasing by 10% for each year in
excess of one year
(c)     The Executive hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as the Executive’s agents and
attorneys-in-fact to act for and on the Executive’s behalf and instead of the
Executive to execute and file any documents and to do all other lawfully
permitted acts to further the above purposes with the same legal force and
effect as if executed by the Executive.
(d)    The Executive agrees reasonably to assist the Company in obtaining
patents or copyrights on any Inventions assigned to the Company that the
Company, in its sole discretion, seeks to patent or copyright. The Executive
also agrees to sign all documents, and do all things reasonably necessary to
obtain such patents or copyrights, to further assign them to the Company and to
protect the Company against infringement by other parties. The Executive agrees
that while employed by the Company, such actions will be without compensation
but at no expense to the Executive. If Executive is no longer employed by the
Company, then Executive shall be entitled to


10    

--------------------------------------------------------------------------------





reimbursement for all costs and expenses associated with assisting the Company,
and shall be compensated at an hourly rate of three hundred dollars ($300.00)
per hour for all time spent in assisting the Company under this subsection. The
Executive irrevocably appoints any Company-selected designee to act as his agent
and attorney-in-fact to perform all acts necessary to obtain patents and/or
copyrights as required by this Agreement if the Executive refuses to perform
those acts or is unavailable within the meaning of the United States patent and
copyright laws. It is expressly intended by the Executive that the foregoing
power of attorney is coupled with an interest.
(e)    All information and records regarding all Inventions, and all copies
thereof, shall be the property of the Company as to any Inventions within the
meaning of this Agreement. Such records should be considered proprietary
information of the Company and are subject to the provisions of this Agreement.
In addition, the Executive agrees to promptly surrender all such records and
information, and all copies thereof, at the request of the Company, or within
three (3) days after termination of the Executive’s employment.
(f)    The Executive has attached hereto a complete list of all existing
Inventions to which the Executive claims ownership as of the date of this
Agreement and that the Executive desires to clarify are not subject to this
Agreement, and the Executive acknowledges and agrees that such list is complete.
If no such list is attached to this Agreement, the Executive represents that the
Executive has no such Inventions at the time of signing this Agreement.
6.    Publicity; Non-disparagement. Neither Party will issue, absent consent of
the other party, any press release or make any public announcement with respect
to this Agreement or the employment relationship between them, or the ending of
such relationship. Following the date of this Agreement and regardless of any
dispute that may arise in the future, each Party agrees not to disparage,
criticize or make statements which are negative, detrimental or injurious to the
Party, to any individual or third party. Nothing herein shall prohibit providing
testimony as required by law or exercising legal rights to communicate with any
government agency.
7.    Assignment. The Executive acknowledges that the services to be rendered
are unique and personal. Accordingly, the Executive may not assign any of his
rights or delegate any duties or obligations under this Agreement. The rights
and obligations of the Company under this Agreement will inure to the benefit of
and be binding upon the successors and assigns of the Company. The Executive
explicitly agrees this Agreement will be freely assignable by the Company in the
event of a change in ownership interest by sale, stock transfer or otherwise.
The Executive further agrees that if requested by a successor to the Company,
and for the consideration stated above, the Executive will sign a restrictive
covenant agreement in substantially the same form as Section 5 of this
Agreement, naming the successor as the employer.
8.    Entire Agreement. This Agreement constitutes the sole and entire agreement
between the Parties relating to its subject matter and it supersedes and cancels
all previous agreements or understandings between the parties, except that this
Agreement will not be deemed to supersede or cancel any obligations of the
Executive under any deferred compensation or equity award plan governing the
Executive. In executing this Agreement, neither Party has relied on any
statements, promises or representations made by the other Party except as
specifically stated in this Agreement.


11    

--------------------------------------------------------------------------------





9.    Severability. If any provision of this Agreement is held to be
unenforceable, such provision will be distinct and severable from the other
provisions of this Agreement and such unenforceability will not affect the
validity and enforceability of the remaining provisions. If a court holds that
the duration, scope, geographic range or any other restriction stated in any
provision of this Agreement is unreasonable under circumstances then existing,
the parties agree that the maximum duration, scope, geographic range or other
restriction that the court deems reasonable under such circumstances will be
substituted and that the court will have the power to revise any of those
restrictions to cover the maximum period, scope, geographic range and/or other
restriction permitted by law. It is the intent of the parties that the court, in
establishing any such substitute restriction, recognize that the parties’ desire
is that the stated restrictions upon which the parties have agreed be honored to
the maximum lawful extent.
10.    Tax Consequences. All payments under this Agreement will be subject to
the Company’s tax withholding obligations under applicable federal, state, local
or foreign law. The Company makes no representations that the payments and
benefits provided under this Agreement comply with any tax obligations and in no
event shall the Company be liable for any portion of any taxes, penalties,
interest or other expenses that may be incurred by the Executive on account of
non-compliance with any tax obligation.
11.    Section 409A.
(a)    This Agreement is intended to comply with, or otherwise be exempt from,
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”) and any
regulations and Treasury guidance promulgated thereunder (“Section 409A”). To
the extent that any provision in this Agreement is ambiguous as to its
compliance with Section 409A, the provision will be read in such a manner so
that no payments due under this Agreement will be subject to an “additional tax”
as defined in Section 409A(a)(1)(B) of the Code. If the Company’s outside legal
counsel advises the Company that any provision of this Agreement would cause the
Executive to incur an additional tax, penalty or interest under Section 409A,
the Company and the Executive will use reasonable efforts to reform such
provision, if possible, in a mutually agreeable fashion to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A or causing the imposition of
such additional tax, penalty or interest under Section 409A of the Code.
(b)    For purposes of Section 409A, the right to a series of installment
payments under this Agreement will be treated as a right to a series of separate
payments. In no event may the Executive, directly or indirectly, designate the
calendar year of any payment.
(c)     “Termination of employment,” “resignation,” or words of similar import,
as used in this Agreement, mean, for purposes of any payments under this
Agreement that are payments of deferred compensation subject to Section 409A,
the Executive’s “separation from service” as defined in Section 409A.
(d)    Any reimbursement or in-kind benefit is subject to all of the following
conditions: (i) any amount provided in one taxable year has no effect on the
amount eligible to be provided in another taxable year, unless permitted under
Section 409A; (ii) any reimbursement will be made


12    

--------------------------------------------------------------------------------





no later than the end of the year after the year in which the expense is
incurred; and (iii) the right to any amount cannot be liquidated or exchanged
for another benefit.
(e)    If a payment obligation under this Agreement arises on account of the
Executive’s separation from service while the Executive is a “specified
employee” (as defined under Section 409A and determined in good faith by the
Company), any payment of “deferred compensation” (as defined under Treasury
Regulation Section 1.409A-1(b)(1), after giving effect to the exemptions in
Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled
to be paid six (6) months after such separation from service will accrue without
interest and will be paid within earlier of (i) fifteen (15) days after the end
of the six-(6) month period beginning on the date of such separation from
service or, if earlier, within fifteen (15) days after the appointment of the
personal representative or executor of the Executive’s estate following his
death.
12.    Choice of Law; Forum Selection.
(a)    The Parties agree that any suit, action, or other legal proceeding
arising out of or relating to this Agreement will be brought exclusively in a
court of competent jurisdiction located within the County of Los Angeles,
California, and will not be commenced or maintained in any other court. The
Parties agree and consent to Los Angeles County, California as the exclusive
jurisdiction and venue of any such suit, action or proceeding. The Executive
agrees to update the Executive’s address with the Company as soon as possible
after a change in address occurs and acknowledges that it is the Executive’s
responsibility to ensure that the Company has the Executive’s correct address on
file.
(b)    The Parties agree that California law will apply to any suit, action, or
other legal proceeding arising out of or relating to this Agreement. The Parties
agree and understand that California has a substantial relationship to both
Parties, the employment relationship and this Agreement. The Parties agree and
understand that this Agreement will be governed and construed in accordance with
the laws of California.
13.    Miscellaneous.
(a)    The waiver by a Party of any provision of this Agreement, or the waiver
by a Party of a breach of any provision of this Agreement by the other Party,
will not operate or be construed as a further or continuing waiver of any
subsequent breach by either Party.
(b)    Those sections of this Agreement necessary to carry out the intentions of
the parties of this Agreement, including Sections 4, 5, 6, 7, 8, 12, 13, and 14,
shall survive and continue in full force and effect in accordance with their
respective terms, notwithstanding any termination of the Agreement.
(c)    Captions and section headings are for convenience of reference only and
in no way define, limit or affect the scope or substance of any section of this
Agreement.
(d)    The language of all parts of this Agreement will in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against either of the Parties.


13    

--------------------------------------------------------------------------------





(e)    The Executive and the Company represent and agree that each has reviewed
all aspects of this Agreement, has carefully read and fully understands all
provisions of this Agreement and is knowingly and voluntarily entering into this
Agreement. Both Parties represent and agree that they have had the opportunity
to review any and all aspects of this Agreement with the legal advisor or
advisors of their choice before executing this Agreement, and, by virtue of this
Section, both Parties have been fully advised to do so.
(f)    The obligations of a Party under this Agreement are contingent upon the
other Party’s performance of such Parity’s obligations under this Agreement.
(g)    The Parties may execute this Agreement in counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same instrument.
[Remainder of Page Intentionally Blank; Signature Page to Follow]




14    

--------------------------------------------------------------------------------


        
    




IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed and delivered under seal, by its authorized officers or individually,
on the Effective Date.


 
 
OPIANT PHARMACEUTICALS, INC.


By: /s/ Roger Crystal
Roger Crystal
Chief Executive Officer
 
 
 
 
 
 
By: /s/ David O'Toole
 
 
David O’Toole
Chief Financial Officer
 
 
 





 